         Case 1:19-cv-00203-CWD Document 70 Filed 02/23/21 Page 1 of 5




 LAWRENCE G. WASDEN
 ATTORNEY GENERAL
 STATE OF IDAHO
 DARRELL G. EARLY
 Chief, Natural Resources Division
 KATHLEEN E. TREVER
 OWEN H. MORONEY
 Deputy Attorneys General
 600 S. WALNUT STREET
 P.O. BOX 25
 BOISE, ID 83707
 TELEPHONE: (208) 334-3715
 FAX: (208) 334-4885
 E-Mail: kathleen.trever@idfg.idaho.gov
            owen.moroney@idafg.idaho.gov

Attorneys for Idaho Fish and Game Commission

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.,                           Case No. 1:19-cv-00203-CWD

        Plaintiffs,                                     JOINT REPLY IN SUPPORT OF THE
                                                        IDAHO FISH AND GAME
        v.
                                                        COMMISSION AND STATE OF
 U.S. FOREST SERVICE, et al.,                           WYOMING’S MOTIONS TO
                                                        INTERVENE
        Defendants.




       This reply is filed in support of the Idaho Fish and Game Commission and State of

Wyoming’s (Applicant Intervenors) motions to intervene as defendants in this action. Applicant

Intervenors move to intervene as a matter of right under Federal Rule of Civil Procedure 24(a)(2)

or, in the alternative, permissively under Rule 24(b). ECF 65, 62. The Federal Defendants took

no position on the motions to intervene. The Plaintiffs do not oppose the Commission and


JOINT REPLY IN SUPPORT OF THE APPLICANT INTERVENORS’
MOTIONS TO INTERVENE                                                                       Page 1
         Case 1:19-cv-00203-CWD Document 70 Filed 02/23/21 Page 2 of 5




Wyoming’s motions to intervene but seek the following temporal condition on the motions to

intervene: “any challenge either State may make as to the Court’s jurisdiction must be asserted at

the time of cross-motions for summary judgment, not beforehand . . . .” ECF 68.

       Applicant Intervenors object to a time limit on raising issues of jurisdiction for the

following reasons. First, a time limit on raising jurisdictional issues is not appropriate due to the

fundamental nature of jurisdiction. A “lack of federal jurisdiction cannot be waived or be

overcome by an agreement of the parties.” Mitchell v. Maurer, 293 U.S. 237, 244 (1934).

“Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to

declare the law, and when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.” Ex parte McCardle, 7 Wall. 506, 514, 19 L.Ed.

264 (1868). “Every act of a court beyond its jurisdiction is void.” Ex parte Reed, 100 U.S. 13, 23

(1879). Jurisdiction is a necessary aspect/restraint on our legal system, as exemplified by the

universal recognition that jurisdiction is so essential that it can be raised sua sponte and for the

first time on appeal. See Kontrick v. Ryan, 540 U.S. 443, 455 (2004). Jurisdiction and challenges

thereto are a fundamental issue of court power and cannot be waived or otherwise limited.

       Next, the proposed condition would limit Applicant Intervenors’ ability to participate in

other motions to dismiss should they be brought by the Federal Defendants. Applicant

Intervenors note that the Court has not issued a scheduling order regarding motion practice

taking place before the Court after completion of the administrative record and discovery. ECF

61. The Court’s most recent January 22, 2021 scheduling order only states: “Dispositive

Motions: The parties may propose a schedule for dispositive motions once the above matters are

resolved by the Court.” Id. Applicant Intervenors have willingly stayed on the sidelines for the

first two motions to dismiss but wish to not be sidelined after intervention.



JOINT REPLY IN SUPPORT OF THE APPLICANT INTERVENORS’
MOTIONS TO INTERVENE                                                                            Page 2
         Case 1:19-cv-00203-CWD Document 70 Filed 02/23/21 Page 3 of 5




        Finally, circumstances can and do change over time, and such changing circumstances

could necessitate the raising of a jurisdictional issue. While unlikely, there can and have been

changes to matters such as overarching laws, listing status, methods of take allowed under state

law, natural disasters and disease, and other unforeseen circumstances. Moreover, issues tend to

become more refined after the administrative record is compiled. Although Applicant Intervenors

do not have plans to raise a jurisdictional challenge in a way that is not synchronized with an

agreed upon scheduling order and the other defendants, Applicant Intervenors object to waiving

the ability to bring issues of jurisdiction to the Court if appropriate.

        In conclusion, Applicant Intervenors respectfully request that this Court grant their motions

to intervene without the condition requested by the Plaintiffs.

        Respectfully submitted this 23rd day of February 2021.




FOR PROPOSED DEFENDANT-INTERVENOR IDAHO FISH AND GAME COMMISSION

                HON. LAWRENCE G. WASDEN
                Attorney General

                DARRELL EARLY
                Chief of Natural Resources Division

                /s/ Owen Moroney
                OWEN MORONEY (ISB # 9553)
                Deputy Attorney General
                600 S. Walnut Street
                P.O. Box 25
                Boise, ID 83707
                owen.moroney@idfg.idaho.gov




JOINT REPLY IN SUPPORT OF THE APPLICANT INTERVENORS’
MOTIONS TO INTERVENE                                                                         Page 3
      Case 1:19-cv-00203-CWD Document 70 Filed 02/23/21 Page 4 of 5




FOR PROPOSED DEFENDANT-INTERVENOR STATE OF WYOMING

          /s/ Cherese D. McLain
          Cherese D. McLain (ISB No.7911)
          MSBT Law, Chtd.
          7699 West Riverside Drive
          Boise, ID 83714
          (208) 331-1800 (phone)
          cdm@msbtlaw.com

          Travis Jordan, WSB No. 7-5721 (Pro Hac Vice)
          Assistant Attorney General
          Wyoming Attorney General’s Office
          2320 Capitol Avenue
          Cheyenne, WY 82002
          (307) 777-7895 (phone)
          (307) 777-3542 (fax)
          travis.jordan@wyo.gov




JOINT REPLY IN SUPPORT OF THE APPLICANT INTERVENORS’
MOTIONS TO INTERVENE                                                  Page 4
        Case 1:19-cv-00203-CWD Document 70 Filed 02/23/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 23 day of February, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the following counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic filing:

Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov

                                           /s/ Owen Moroney
                                           OWEN MORONEY (ISB # 9553)
                                           Deputy Attorney General
                                           600 S. Walnut Street
                                           P.O. Box 25
                                           Boise, ID 83707
                                           owen.moroney@idfg.idaho.gov




JOINT REPLY IN SUPPORT OF THE APPLICANT INTERVENORS’
MOTIONS TO INTERVENE                                                                  Page 5
